United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-31168
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DWAN HARRIS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 2:01-CR-78-ALL
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Dwan Harris appeals from the 24-month sentence imposed upon

revocation of his supervised release.   This court must examine

the basis of its jurisdiction on its own motion if necessary.

Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).     Article III,

§ 2, of the Constitution limits federal court jurisdiction to

actual cases and controversies.   See Spencer v. Kemna, 523 U.S.
1, 7 (1998).   The case-or-controversy requirement demands that

“some concrete and continuing injury other than the now-ended


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-31168
                                -2-

incarceration or parole -- some ‘collateral consequence’ of the

conviction -- must exist if the suit is to be maintained.”     Id.

     Harris has served the sentence that was imposed upon the

revocation of his supervised release.     The order revoking

Harris’s term of supervised release imposed no further term of

supervised release.   Accordingly, there is no case or controversy

for this court to address, and the appeal is dismissed as moot.

     APPEAL DISMISSED.